PER CURIAM.
Lonnie Burke has moved for an appeal from a judgment of the Greenup Circuit Court by which appellee, Minnie S. Glover, was awarded $965 as damages for the breach of a contract for sale of timber standing on a 113 acre tract of land. We believe the Circuit Court’s judgment was correct.
The contract, which appellant prepared and which was signed by appellee, on her own behalf and as agent for her sons, was sufficient memorandum to satisfy the requirement of KRS 371.100. Stephens v. Kidd, 298 Ky. 38, 181 S.W.2d 688. The authority to act as agent in cases of this kind need not be in writing. Godsey v. Standifer, 101 S.W. 921, 31 Ky.Law Rep. 44; Parke v. Spurlin, Ky., 268 S.W.2d 33. The sons, John Glover and William, were properly permitted to join in the amended complaint.
We find no error and, therefore, the motion for appeal is overruled and the judgment affirmed.